            Case 1:20-cv-05150-LJL Document 51 Filed 12/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              12/4/2020
                                                                       :
3 BEES & ME INC.,                                                      :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20-cv-5150 (LJL)
                  -v-                                                  :
                                                                       :        ORDER
BESPORTBLE, et al.,                                                    :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        On July 2, 2020, Plaintiff brought a patent infringement action against 28 defendants.

Dkt. No. 14. On July 30, 2020, the Court entered a TRO against the defendants over which it

had personal jurisdiction pursuant to N.Y. CP.L.R. § 302(a)(1) and enjoined Defendants

Britenway, Byonebye, Cyfie, Littolo, and Marppy from engaging in various activities in

connection with the patent infringement claim. Dkt. No. 33. The Court also entered a

preliminary injunction against Cyfie. Dkt. No. 34.

        On August 10, 2020, Plaintiff submitted a declaration in support of a default judgment

against Cyfie, but did not submit a motion for a default judgment in accordance with Rule 3(E)

of this Court’s Individual Practices in Civil Cases. Dkt. No. 39.

        On August 11, 2020, the Court entered a consent judgment and permanent injunction

against Britenway and Byonebye. Dkt. Nos. 45, 46.

        On August 18, 2020, Plaintiff and Littolo submitted a status report indicating that they

had entered into a settlement agreement and would present a proposed consent judgment and

notice of discontinuance to the Court shortly. Dkt. No. 47. That proposed consent judgment has
          Case 1:20-cv-05150-LJL Document 51 Filed 12/04/20 Page 2 of 2




not yet been filed.

       It is hereby ORDERED that Plaintiff shall submit a letter to the Court by December 14,

2020 on the status of the action, including whether Plaintiff still seeks a default judgment against

Cyfie, the status of the proposed consent judgment with Littolo, the status of discussions with

Marppy, and how Plaintiff intends to proceed against the remaining defendants.


       SO ORDERED.


Dated: December 4, 2020                              __________________________________
       New York, New York                                       LEWIS J. LIMAN
                                                            United States District Judge




                                                 2
